Bigelow, J.
The agreement set out in the bill is of a nature which is entitled to the highest favor at the hands of a court of equity. It is the result of a family compromise of a controversy which had arisen between the heir at law and the devisee of a testator, concerning his sanity and free agency at the time of making his last will. Such contracts are not against public policy. On the contrary, as they contribute to the peace and harmony of families and to the prevention of litigation, they will be supported in equity without an inquiry into the adequacy of the consideration on which they are founded. Stapilton v. Stapilton, 1 Atk. 2. Naylor v. Winch, 1 Sim. & Stu. 565. Westley v. Westley, 2 Dru. & War. 503.
There is nothing in the agreement, which tends to show that its fulfilment and complete execution by the defendant would be inequitable or operate with hardship on her. Nor are there any facts disclosed in the bill and answer, which lead to any just inference that there was any omission to disclose material facts concerning the matters in controversy, or that the agreement was entered into under any misapprehension or mistake on the part of the defendant. The finding of the jury distinctly negatives all fraudulent or unfair practices by the plaintiffs or either of them in procuring the defendant to execute and deliver the agreement of compromise. Averments in the answer, not responsive to the allegations in the bill, or setting up new matter in avoidance of the case made by the plaintiffs, must be supported by proof, otherwise, they cannot be regarded in adjudicating on the rights of parties at a hearing upon an issue of fact. It is only when the defendant denies allegations in the bill under oath, that the answer, in the absence of evidence, is deemed to be conclusive. We see no sufficient reason in any of the facts which are duly proved or admitted, to justify us in withholding from the plaintiffs the relief which they seek, on the ground of any want of equity.
*510Nor have we any doubt as to the right of the plaintiffs to ask for the enforcement of this contract by a decree in chancer) The remedy at law is not adequate and complete. The agreement is not one for the transfer of shares in a corporation merely. It is a contract also for the conveyance of a certain right or interest in real estate, which is an appropriate subject for specific relief in equity. The court has jurisdiction to decree that the land which is the subject of the agreement shall be conveyed to the plaintiffs ; and, as it will give relief for this part of the contract, it will also entertain jurisdiction of the whole agreement, and enforce the other stipulations respecting the transfer of shares in the incorporated companies named in the bill, instead of turning the party over to seek his remedy therefor by an action at law. The more recent authorities are quite decisive as to the authority of a court of chancery to decree the specific performance of a contract for the transfer of shares in joint stock companies or corporations, in cases in which it appears that the capital stock is fixed at a certain amount and the number of shares is limited.* Duncuft v. Albrecht, 12 Sim. 189. Shaw v. Fisher, 2 De Gex & Sm. 11, and 5 De Gex, Macn. & Gord. 596. Cheale v. Kenward, 3 De Gex & Jon. 21 But without deciding whether a suit in equity can be supported for the sole purpose of enforcing a contract for 'the sale of shares in a corporation, we are of opinion that such an agreement may be enforced in equity • when it forms part of a contract for the sale and transfer of real estate, and the suit is brought for the conveyance of the land as well as for the transfer of the shares. Decree accordingly.

 See Todd v. Taft, 7 Allen, 371.